DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
In claim 3, there is lack of antecedent basis for “the plunger mechanism”.  It is unclear if “the plunger mechanism” is the same as or different from the plunger assembly.  
Claim 6 is confusing because “a second mode” is recited without a first mode having being recited.  Claim 5 recites a first more, but claim 6 does not depend on claim 5. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, 18, 20-27 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruning (US 4,966,468).  Regarding claim 1, Bruning discloses a device including a barrel (10) having a proximal end and a distal end defining an axis extending therebetween, the barrel having a port (13), a plunger assembly including a seal member (15) that is reciprocably movable proximally and distally along said axis in sealingly slidable engagement with in internal wall of the barrel to define a variable volume chamber in communication with the port, and an agitator (20) reciprocably moveable in the variable volume chamber; and a mode selector mechanism (18,22) for selection between two or more modes of operation for the plunger assembly, whereby on actuation of the plunger assembly, the agitator and the seal member move together, or the agitator is movable relative to the seal member, depending on the selected mode (see col. 4, lines 1-27). Regarding claim 17, the plunger assembly is operable to aspirate of dispense liquid into or from the chamber in a first mode (see col. 4, lines 1-27)..  Regarding claim 18, the plunger assembly is operable in a second mode to reciprocated the agitator in the chamber to mix liquid (see col. 4, lines 1-27).  Regarding claim 35, the agitator includes one or more end to end passages (24, 25, 26 and/or 31).  Regarding claim 20, the end to end passages in the agitator comprises a plurality of longitudinal grooves (31) in an external surface of the agitator. Regarding claim 21, the end to end passages in the agitator comprise capillary bores (26) or other passages through the body of the agitator. Regarding claim 22, an external driver is disclosed (see col. 4, lines 6-8).  Regarding claim 23, Bruning discloses a device including a barrel (10) having a proximal end and a distal end defining an axis extending therebetween, the barrel having a port (13); a seal member (15) that is reciprocably in sealingly slidable engagement with in internal wall of the barrel , the seal member being reciprocably movable proximally and distally along the barrel to define a variable volume chamber in communication with the port, and an agitator (20) reciprocably moveable in the variable volume chamber, wherein the agitator is moveable independently from the seal member.  Regarding claim 24, the agitator and the seal member are disposed in the barrel with the agitator disposed more distally than the seal member (see Fig. 1).  Regarding claim 25, the agitator is fixedly connected to a stem (23) and the stem passes through the seal member.  Claim 26 does not further structurally limit the claimed structure; the structure of Bruning would be capable of being used in the manner discussed in claim 26.  Regarding claim 27, the device further includes a mode selector mechanism whereby movement of the stem effects either movement of the agitator with the seal member, or movement of the agitator relative to the seal member, depending upon the selected mode (see col. 4, lines 1-27).   
Claims 1-18 and 21-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hostettler et al. (US 3,794,221).  Regarding claim 1, Hostettler discloses a device including a barrel (10) having a proximal end and a distal end defining an axis extending therebetween, the barrel having a port (14), a plunger assembly including a seal member (21) that is reciprocably movable proximally and distally along said axis in sealingly slidable engagement with in internal wall of the barrel to define a variable volume chamber in communication with the port, and an agitator (22) reciprocably moveable in the variable volume chamber; and a mode selector mechanism (26, 27, 18, 29) for selection between two or more modes of operation for the plunger assembly, whereby on actuation of the plunger assembly, the agitator and the seal member move together, or the agitator is movable relative to the seal member, depending on the selected mode (see col. 4, lines 9-25).  Regarding claim 2, the mode selector mechanism includes at least one locking mechanism (26, 27, 18, 29) to facilitate adjustment between said modes.  Regarding claim 3 the plunger mechanism includes a stem (19) connected to the agitator and the stem is selectively movable relative to the seal member depending on the selected mode.  Regarding claim 4, the stem passes through the seal member (see Fig. 2).  Regarding claim 5, the locking mechanism is selectively operable to retrain the seal member against movement relative to the stem in the first mode (see Fig. 3 and col. 4, lines 9-25).  Regarding claim 6, said at least one locking mechanism is selectively operable to retrain the seal member against movement relative to the barrel in a second mode (see Fig. 2, col. 4, lines 9-25).  Regarding claim 7, the barrel includes a flange portion (18) and the at least on locking mechanism is selectively operable to secure the seal member to the flange portion in the second mode (see Fig. 2, col. 4, lines 9-25).  Regarding claim 8, the stem is attached to the agitator with the stem being reciproably slideable to the seal member in the second mode (see Fig. 2, col. 4, lines 9-25).  Regarding claim 9, the at least one locking mechanism includes a locking member (27) which is rotatable to select between said modes.  Regarding claim 10, the locking member and the seal member are joined for relative rotatable movement about said axis and constrained against axial separation along said axis (see Fig. 3 and col. 4, lines 9-25).  Regarding claims 11-16, the locking mechanism includes a locking member (including 27) which is rotatable to selective between said modes, wherein the locking member includes an axial passage through which the stem passes and a radial slot from the passage, where the stem and the barrel each include a projection (portions of 18 and 29) radially offset from each other, wherein passage of each projection along the slot during actuation of the plunger assembly is permitted depending on the selected rotational orientation of the locking member.  Regarding claim 17, the plunger assembly is operable to aspirate of dispense liquid into or from the chamber in a first mode (see Fig. 3).  Regarding claim 18, the plunger assembly is operable in a second mode to reciprocated the agitator in the chamber to mix liquid (see Fig. 2).  Regarding claim 35, the agitator includes one or more end to end passages (23).  Regarding claim 21, the end to end passages in the agitator comprise capillary bores or other passages through the body of the agitator (see Fig. 5).   Regarding claim 22, an external driver (20) is disclosed.  Regarding claim 23, Hostettler discloses a device including a barrel (10) having a proximal end and a distal end defining an axis extending therebetween, the barrel having a port (14); a seal member (21) that is reciprocably in sealingly slidable engagement with in internal wall of the barrel , the seal member being reciprocably movable proximally and distally along the barrel to define a variable volume chamber in communication with the port, and an agitator (22) reciprocably moveable in the variable volume chamber, wherein the agitator is moveable independently from the seal member.  Regarding claim 24, the agitator and the seal member are disposed in the barrel with the agitator disposed more distally than the seal member (see Fig. 2).  Regarding claim 25, the agitator is fixedly connected to a stem (19) and the stem passes through the seal member.  Claim 26 does not further structurally limit the claimed structure; the structure of Hostettler would be capable of being used in the manner discussed in claim 26.  Regarding claim 27, the device further includes a mode selector mechanism (26, 27, 18, 29) whereby movement of the stem effects either movement of the agitator with the seal member, or movement of the agitator relative to the seal member, depending upon the selected mode (see col. 4, lines 9-25).  Regarding claim 28, the mode selector mechanism includes a locking mechanism (26, 27, 18, 29) to facilitate adjustment between said modes.   Regarding claim 29, the at least one locking mechanism includes a locking member (27) which is rotatable to select between said modes.  Regarding claim 30, the locking member and the seal member are joined for relative rotatable movement about said axis and constrained against axial separation along said axis (see Fig. 3 and col. 4, lines 9-25).  Regarding claims 31-34, the locking mechanism includes a locking member (including 27) which is rotatable to selective between said modes, wherein the locking member includes an axial passage through which the stem passes and a radial slot from the passage, where the stem and the barrel each include a projection (portions of 18 and 29) radially offset from each other, wherein passage of each projection along the slot during actuation of the plunger assembly is permitted depending on the selected rotational orientation of the locking member.  
Claim Rejections - 35 USC § 103
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bruning (US 4,966,468) in view of Simonton et al. (US 8,128,591).  The device of Bruning was discussed above.  A valve is not explicitly disclosed.   Simonton teaches providing a highly analogous device with an outlet port valve (see col. 7, lines 35-40).  It would have been obvious to one of ordinary skill to have provided the port of Bruning with a valve as taught by Simonton to control flow.   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hostettler et al. (US 3,794,221) in view of Simonton et al. (US 8,128,591).  The device of Hostettler was discussed above.  A valve is not explicitly disclosed.   Simonton teaches providing a highly analogous device with an outlet port valve (see col. 7, lines 35-40).  It would have been obvious to one of ordinary skill to have provided the port of Hostettler with a valve as taught by Simonton to control flow.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774